Digital Power Corporation 48430 Lakeview Blvd. Fremont, CA 94538 February 6, 2017 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Heather Percival Re: Digital Power Corporation Registration Statement on Form S-3 (No. 333-215852 ) Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Digital Power Corporation (the “Company”) hereby requests that the effective date of its Registration Statement on Form S-3 (File No. 333-215852) be accelerated so that the same will become effective at 4:30 p.m., Eastern Time, on Wednesday, February 8, 2017, or as soon thereafter as practicable. If you have any questions regarding this request or the Registration Statement, please call our counsel Daniel B. Eng, of Weintraub Tobin at (415) 772-9608. Very truly yours, Digital Power Corporation By: /s/ Amos Kohn President and Chief Executive Officer
